PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/943,133
Filing Date: 17 Nov 2015
Appellant(s): LAMERS et al.



__________________
Krisanne Shideler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Interpretation
Claims 7 and 15 both recite that the composition must be “curable”. This limitation will be considered to be met by any amount of curing which is performed at temperatures below 60°C. This would include partial cures, drying and other cure states. That the composition is “curable” is not the same thing as the composition being “fully cured” at the claimed temperature range.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over December (US 6,342,144) in view of Iida et al. (US 2009/0075063).
Regarding claims 1 and 5, December teaches a coating composition which is applied to a substrate (December column 20, lines 25-33), where the coating composition may be one or more of a primer, sealer, basecoat, and topcoat (December column 20, lines 63-64). December also teaches a first composition (I) which is directly deposited on the substrate (December column 20, lines 25-33), this can therefore be considered to be a “primer composition applied directly to a surface of the substrate.” December further teaches that the sealer (and/or additional primer, basecoat, or topcoat) composition (II) is applied to the composition (I) (December column 20, lines 55-56). That is, a first coat of composition (II) may be considered a sealer composition directly applied to the surface of the primer, and a subsequent layer of composition (II) may be considered a topcoat directly applied to the surface of the sealant. December teaches that composition (II) is formed from an acrylic and polyurethane mixture (December column 21, lines 13-24) where the acrylic is an ethylenically unsaturated monomer such as acrylic acid, crotonic acid or maleic acid (December column 23, lines 52-65) and hydrogen-functional monomers such as hydroxyethyl (meth)acrylate, and hydroxylpropyl (meth)acrylate (December column 23, lines 27-47) and the urethane is formed from a polyisocyanate and at least one polyol (December column 21, line 47 to column 22, line 11). Further, December goes on to teach that the acrylic polymer component may be formed by emulsion polymerization (December column 25, lines 4-13) or by solution polymerization (December column 25, lines 32-34). Finally, December teaches that the composition (II) also contains pigments (December column 28, lines 15-24), thus the topcoat may be colored. 
However, while December does teach solution polymerization and particles (December column 30, lines 13-14), December is silent with respect to the presence of core/shell 
December and Iida are related in the field of aqueous compositions generally used as coatings for automotive, which comprise acrylates and aqueous particle dispersions. Iida teaches that the paint (“sealer”) has a core/shell morphology where the core comprises one or more of 2-ethylhexyl (meth)acrylate, lauryl (meth)acrylate, stearyl (meth)acrylate, and cyclohexyl (meth)acrylate (Iida para [0034, 0040, 0061]) in combination with C2-8 dihydric alcohols such as 2-hydroxyethyl (meth)acrylate and 2-hydroxypropyl (meth)acrylate (Iida para [0040, 0065]), and the shell comprises one or more of (meth)acrylic acid, maleic acid, crotonoic acid (Iida para [0024-0025, 0047-0048]) and dimethylaminoethyl (meth)acrylate (Iida para [0025, 0065]). Iida further teaches that the core (meth)acrylates are hydrophobic (Iida para [0043]). While Iida is silent towards the claimed shell monomers being hydrophilic, Iida does teach the monomers have the same structure as claimed and as utilized in Applicant's specification. Therefore, the monomers are expected to intrinsically have the same properties such as being hydrophilic. Iida teaches the claimed monomers, which are further described as ethylenically unsaturated in Applicant's specification. Thus, the monomers are expected to be ethylenically unsaturated. Additionally, Iida teaches the core/shell particles may be formed by solution polymerization (Iida para [0141]). It is noted that how the core-shell particles are formed is a product-by-process type limitation, and that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the core-shell particles are made by a substantially similar method to the one claimed and would therefore be expected to result in the claimed particles.  Iida teaches that the acrylic core/shell particles when possessing a hydroxyl-containing monomer provided for excellent smoothness (Iida para [0010]). Finally, Iida provides exemplary total solids content of 55%, 70%, and 80% (Iida para [0210, 0211, 0227]) before the coating is mixed with deionized water to achieve the desired viscosity (Iida para [0227]). 
It would be obvious to one of ordinary skill in the art to include the core/shell acrylic particles of Iida in the coating of December because the core/shell particles of Iida would provide the paint of December with excellent smoothness. It would further be obvious to one of ordinary skill in the art to modify December to have the total solids content as taught by Iida prior to mixing with deionized water so as to achieve the desired viscosity of the final coating, and this would be expected to overlap with the claimed total dissolved solids of more than 50% by weight.
One of ordinary skill in the art would have considered the invention to have been obvious because the total solids content taught by December in view of Iida overlaps with the instantly claimed total solids content and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05
Regarding claim 2, December teaches that the coating may be multilayered and include a primer as well as a sealer layer, as above for claim 1. 
December is silent with respect to the primer layer comprising acrylic core/shell particles. 
December and Iida are related in the field of aqueous compositions generally used as coatings for automotives, which comprise particles. Iida teaches that the paint (“sealer”) has a core/shell morphology where the core comprises one or more of 2-ethylhexyl (meth)acrylate, lauryl (meth)acrylate, stearyl (meth)acrylate, and cyclohexyl (meth)acrylate (para [0034, 0040, 0061]) in combination with C2-8 dihydric alcohols such as 2-hydroxyethyl (meth)acrylate and 2-hydroxypropyl (meth)acrylate (para [0040, 0065]), and the shell comprises one or more of (meth)acrylic acid, maleic acid, crotonoic acid (para [0024-0025, 0047-0048]) and dimethylaminoethyl (meth)acrylate (para [0025, 0065]). Iida further teaches that the core (meth)acrylates are hydrophobic (para [0043]). While Iida is silent towards the claimed shell monomers being hydrophilic, Iida does teach the monomers have the same structure as claimed and as utilized in Applicant's specification. Therefore, the monomers are expected to intrinsically have the same properties such as being hydrophilic. Iida teaches the claimed monomers, which are further described as ethylenically unsaturated in Applicant's specification. Thus, the monomers are expected to be ethylenically unsaturated. Additionally, Iida teaches the core/shell particles may be formed by solution polymerization (Iida para [0141]). It is noted that how the core-shell particles are formed is a product-by-process type limitation, and that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the core-shell particles are made by a substantially similar method to the one claimed and would therefore be expected to result in the claimed particles.  Iida teaches that the acrylic core/shell particles when possessing a hydroxyl-containing monomer provided for excellent smoothness (Iida para [0010]). Finally, Iida provides exemplary total solids content of 55%, 70%, and 80% (Iida para [0210, 0211, 0227]) before the coating is mixed with deionized water to achieve the desired viscosity (Iida para [0227]).
It would be obvious to one of ordinary skill in the art to include the core/shell acrylic particles of Iida in the primer coating of December because the core/shell particles of Iida would provide the primer of December with excellent smoothness. It would further be obvious to one of ordinary skill in the art to modify December to have the total solids content as taught by Iida prior to mixing with deionized water so as to achieve the desired viscosity of the final coating.
One of ordinary skill in the art would have considered the invention to have been obvious because the total solids content taught by December in view of Iida overlaps with the instantly claimed total solids content and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 3, December teaches a single coat of composition (I), the primer layer, at a thickness of 15 to 35 µm.
Therefore, December does not teach a dry film thickness of between 50-150 µm.
December and Iida are related in the field of automotive coatings. Iida teaches appropriate coating thicknesses for water-based paints is normally from 5 to 70 µm in terms of cured film thickness. It would be obvious to one of ordinary skill in the art that the thickness of the water-based coating of December could be increased up to the 70 µm taught by Iida as this is a common thickness for water-based coatings in automotives. 
Regarding claim 6, December teaches an example where the coating composition (II), the sealer, has a dry film thickness of 1.0 mils (approx. 25.4 µm) (December column 31, lines 31-33). One of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by December overlaps with the instantly claimed thickness and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. See MPEP 2144.05.
Regarding claim 7, December teaches the required multilayer coating as above for claims 1 and 10.
December is silent to the primer being curable at a temperature below 60°C.
December and Iida are related in the field of automotive coatings. Iida teaches that at least a partial cure is obtained at a temperature range of from 40-100°C (Iida para [0195]). And that such lower ambient temperatures prevents the occurrence of defects in the coating film such as foaming or cissing (Iida para [0195]). It would therefore be obvious to one of ordinary skill in 
Regarding claim 8, December teaches that the composition (II) preferably includes an aqueous acrylic polymer dispersion formed from monomers including hydroxyethyl (meth)acrylate (December column 23, lines 28-51), methyl (meth)acrylate, butyl (meth)acrylate (December column 24, lines 25-33), styrene (December column 24, lines 49-52), acrylic acid (December column 23, lines 59-61), and a reaction product of acrylic acid and a glycidyl ester, such as ethylene glycol di(meth)acrylate (December column 14, lines 29-31; column 24, lines 39-44).
Regarding claim 9, as December teaches an aqueous emulsion of an acrylic polymer as above for claim 8, it would be expected to be fully capable of being used as a grind vehicle for a pigment.
Regarding claims 10 and 18, December teaches a coating composition which is applied to a substrate (December column 20, lines 25-33), where the coating composition may be one or more of a primer, sealer, basecoat, and topcoat (December column 20, lines 63-64). December also teaches a first composition (I) which is directly deposited on the substrate (December column 20, lines 25-33), this can therefore be considered to be a “primer composition applied directly to a surface of the substrate.” December further teaches that the sealer (and/or additional primer, basecoat, or topcoat) composition (II) is applied to the composition (I) (December column 20, lines 55-56). That is, a first coat of composition (II) may be considered a sealer composition directly applied to the surface of the primer, and a subsequent layer of composition (II) may be considered a topcoat directly applied to the surface of the sealant. December teaches that composition (II) is formed from an acrylic and polyurethane mixture (December column 21, lines 13-24) where the acrylic is an ethylenically unsaturated monomer such as acrylic acid, crotonic acid or maleic acid (December column 23, lines 52-65) and hydrogen-functional monomers such as hydroxyethyl (meth)acrylate, and hydroxylpropyl (meth)acrylate (December column 23, lines 27-47) and the urethane is formed from a polyisocynate and at least one polyol (December column 21, line 47 to column 22, line 11). Further, December goes on to teach that the acrylic polymer component may be formed by emulsion polymerization (December column 25, lines 4-13) or by solution polymerization (December column 25, lines 32-34). December teaches that the composition (II) also contains pigments (December column 28, lines 15-24), thus the topcoat may be colored. Finally, December teaches that the composition (II) also contains pigments (December column 28, lines 15-24). December teaches an example where the coating composition (II), the sealer, has a dry film thickness of 1.0 mils (approx. 25.4 µm) (December column 31, lines 31-33). One of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by December overlaps with the instantly claimed thickness and therefore are considered to establish a prima facie case of obviousness.  
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. See MPEP 2144.05. (II), the sealer, has a dry film thickness of 1.0 mils (approx. 25.4 µm) (December column 31, lines 31-33
However, December teaches a single coat of composition (I), the primer layer, at a thickness of 15 to 35 µm (December column 25, lines 30-32).
Therefore, December does not teach a dry film thickness of between 50-150 µm.
December and Iida are related in the field of automotive coatings. Iida teaches appropriate coating thicknesses for water-based paints is normally from 5 to 70 µm in terms of cured film thickness (Iida para [0190]). It would be obvious to one of ordinary skill in the art that the thickness of the water-based coating of December could be increased up to the 70 µm taught by Iida as this is a common thickness for water-based coatings in automotive applications. 
December is silent with respect to the presence of core/shell particles in the primer layer directly on the substrate.
December and Iida are related in the field of aqueous compositions generally used as coatings for automotives, which comprise acrylates and aqueous particle dispersions. Iida teaches that the aqueous particle dispersion has a core/shell morphology where the core comprises one or more of 2-ethylhexyl (meth)acrylate, lauryl (meth)acrylate, stearyl (meth)acrylate, and cyclohexyl (meth)acrylate (Iida para [0034, 0040, 0061]) in combination with C2-8 dihydric alcohols such as 2-hydroxyethyl (meth)acrylate and 2-hydroxypropyl (meth)acrylate (Iida para [0040, 0065]), and the shell comprises one or more of (meth)acrylic acid, maleic acid, crotonoic acid (Iida para [0024-0025, 0047-0048]) and dimethylaminoethyl (meth)acrylate (Iida para [0025, 0065]). Iida further teaches that the core (meth)acrylates are hydrophobic (Iida para [0043]). While Iida is silent towards the claimed shell monomers being hydrophilic, Iida does teach the monomers have the same structure as claimed and as utilized in Applicant's specification. Therefore, the monomers are expected to intrinsically have the same properties such as being hydrophilic. Iida teaches the claimed monomers, which are further Iida para [0141]). It is noted that how the core-shell particles are formed is a product-by-process type limitation, and that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the core-shell particles are made by a substantially similar method to the one claimed and would therefore be expected to result in the claimed particles.  Iida teaches that the acrylic core/shell particles when possessing a hydroxyl-containing monomer provided for excellent smoothness (Iida para [0010]). Finally, Iida provides exemplary total solids content of 55%, 70%, and 80% (Iida para [0210, 0211, 0227]) before the coating is mixed with deionized water to achieve the desired viscosity (Iida para [0227]). 
It would have been obvious to one of ordinary skill in the art to include the core/shell acrylic particles of Iida in the coating of December because the core/shell particles of Iida would provide the paint of December with excellent smoothness. It would further be obvious to one of 
One of ordinary skill in the art would have considered the invention to have been obvious because the total solids content taught by December in view of Iida overlaps with the instantly claimed total solids content and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 16, December teaches that the composition (II) preferably includes an aqueous acrylic polymer dispersion formed from monomers including hydroxyethyl (meth)acrylate (December column 23, lines 28-51), methyl (meth)acrylate, butyl (meth)acrylate (December column 24, lines 25-33), styrene (December column 24, lines 49-52), acrylic acid (December column 23, lines 59-61), and a reaction product of acrylic acid and a glycidyl ester, such as ethylene glycol di(meth)acrylate (December column 14, lines 29-31; column 24, lines 39-44).
Regarding claim 17, as December teaches an aqueous emulsion of an acrylic polymer as above for claim 16, it would be expected to be fully capable of being used as a grind vehicle for a pigment.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over December in view of Iida as applied to claims 1 and 10 above, and further in view of Keoshkerian et al (US 5,082,757) and as evidenced by Hirose et al “The structure and properties of core-shell type acrylic-polyurethane hybrid aqueous emulsions.”
Regarding claim 4, December in view of Iida teaches a coating system wherein at least one layer has acrylic core/shell particles present, as above for claim 1.
December in view of Iida is silent to urethane shell/acrylic core particles being present.
Keoshkerian is drawn to an aqueous emulsion of a urethane shell/acrylic core particles, however it is in the field of toner, not automotive paint. Hirose teaches that waterborne polymer emulsions are common and related in both the paint and ink industries (para 1). Hirose teaches aqueous emulsions with core/shell polymers are known to be applied to both fields. Therefore, one of ordinary skill in the art would appreciate the applicability of Keoshkerian to December and Iida in view of Hirose.
Keoshkerian teaches a hydroxylated polyurethane shell (Keoshkerian column 10, lines 14-36) where the core comprises acrylates such as cyclohexyl (meth)acrylate, laurel (meth)acrylate, ethylhexyl (meth)acrylate, styrene (Keoshkerian column 11, lines 19-44). Keoshkerian goes on to teach that the hydroxylated polyurethane shells are polar in nature and are accordingly very effective in containing the relatively nonpolar core polymer Keoshkerian (column 1, lines 24-28). Effective containment of the core polymer prevents core component leaching which can prevent agglomeration and blocking which can cause inferior performance (Keoshkerian column 1, lines 28-32). It would be obvious to one of ordinary skill in the art to include hydroxylated polyurethane shell/acrylic core emulsion particles as taught by Keoshkerian in the coating of December in view of Iida because the polyurethane shell/acrylic core particles of Keoshkerian provide the benefit of inhibiting agglomeration and blocking.
Regarding claim 14, December in view of Iida teaches a coating system wherein at least one layer has acrylic core/shell particles present, as above for claim 10.
December in view of Iida is silent to urethane shell/acrylic core particles being present.
Keoshkerian is drawn to an aqueous emulsion of a urethane shell/acrylic core particles, however it is in the field of toner, not automotive paint. Hirose teaches that waterborne polymer emulsions are common and related in both the paint and ink industries (para 1). Hirose teaches aqueous emulsions with core/shell polymers are known to be applied to both fields. Therefore, one of ordinary skill in the art would appreciate the applicability of Keoshkerian to December and Iida in view of Hirose.
Keoshkerian teaches a hydroxylated polyurethane shell (Keoshkerian column 10, lines 14-36) where the core comprises acrylates such as cyclohexyl (meth)acrylate, laurel (meth)acrylate, ethylhexyl (meth)acrylate, styrene (column 11, lines 19-44). Keoshkerian goes on to teach that the hydroxylated polyurethane shells are polar in nature and are accordingly very effective in containing the relatively nonpolar core polymer (Keoshkerian column 1, lines 24-28). Effective containment of the core polymer prevents core component leaching which can prevent agglomeration and blocking which can cause inferior performance (Keoshkerian column 1, lines 28-32). It would be obvious to one of ordinary skill in the art to include hydroxylated polyurethane shell/acrylic core emulsion particles as taught by Keoshkerian in the coating of December in view of Iida because the polyurethane shell/acrylic core particles of Keoshkerian provide the benefit of inhibiting agglomeration and blocking.

 (2) Response to Argument
	Appellant provides a summary of the claims and prior art rejection on pages 1-8, with arguments appearing to begin on page 9.
	Appellant argues on pages 9-10 and again on pages 12, 13, 16 and 17, with additional references and/or emphasis of the words ‘primer’ and ‘sealer’ throughout, that a primer serves a 
	The Examiner notes that there are several intertwining arguments here. First is whether a primer layer may be considered a sealer layer; second is the physical difference of primers being usually both multi-coat and thicker than usually-single-coat sealer layers; third is that a sealer will even out surface energies to prevent visual defects from the primer layer being translated to a final topcoat.
	To the first, it is noted that while Appellant repeatedly asserts that these layers are different and must, by their very natures, be different, Appellant uses the exact same claim language to claim both of these compositions, see for example claims 1 and 2. Further, Appellant claims that the same composition comprising either of the core-shell polymers (i) or (ii) may be either of a primer and a sealer in claim 17. Finally, the December reference itself notes that the layers may be any of a primer, sealer, basecoat, and/or topcoat at column 21, lines 62-64, a fact which is acknowledged by Appellant on page 18 of the instant Brief. In short, the December reference itself acknowledges and understands that the same compositions may be used for several different purposes, including as a primer, sealer, basecoat, and/or topcoat.
To the second and third, Appellant is arguing alleged differences in primers and sealers, i.e. film thickness and surface energy. However, neither of these features are claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Claim 2 adds that a primer is a layer with a waterborne curable (not cured) composition of at least 50% solids, a component of which an aqueous dispersion of pigment and either of urethane or acrylic shell core-shell polymers per subsections (i) and (ii) of the claim, a second component of a polyisocyanate crosslinking agent, and an optional hydroxyl functional acrylic polymer.
	Given that the difference in film thickness, different number of coats, and/or surface energy are not claimed, it does indeed appear to the Examiner that the same composition may be used as either of a primer or a sealer, the only clear difference presently being the name of the layer. As such, any composition meeting the requirements set forth in the claims may be considered either of a primer or a sealer.
	Appellant provides a summary of the December and Iida references on pages 10-11, with arguments appearing to resume at the bottom of page 11.
	Appellant argues on pages 11-12 and again on pages 14, 16, 18, 21, and 23 that the particles of Iida are only appropriate for use in a topcoat, therefore one of ordinary skill would not be motivated to use them in a sealer layer. Appellant asserts that this is evidenced both in the Declaration of Aug 2, 2018 and by the fact that Iida utilizes the core-shell particles to affect visual effect pigments intrinsically renders them inappropriate for non-topcoat layers. Applicant 
	The Examiner respectfully disagrees. December teaches that including pigments generally associated with topcoats allows for fewer total layers of topcoat needed (December column 28, lines 15-32) and further teaches solution and/or emulsion polymerization of an acrylic component and particles present in both coating compositions (December column 25, lines 4-13, 32-34; column 30, lines 13-14). It is further noted, as in the rejection above, that December teaches the same monomers as claimed, polymerized by the same process (solution and/or emulsion) as taught in Appellant’s specification. December does not refer to the result as a ‘core-shell’ particle. Iida also teaches the claimed monomers, also reacted by solution and/or emulsion polymerization (Iida para [0023]) as in December, and specifies that the result is a core-shell morphology. That is to say, the December reference is perceived as open to the core-shell particles of Iida, irrespective of the name by which a given coating layer is called, as the two references share many nexus points, including purposes (water-borne paint/primer/etc.), materials (specific acrylic monomers), and polymerization methods (solution and/or emulsion). Further, Appellant has not provided a clear reason why one could not utilize the core-shell particles of Iida in December. The referenced Declaration appears to provide the same information as on pages 12 and 13 of the Brief, but this is a specific argument for a specific ‘hyperbranched’ acrylic-shelled core-shell polymer, which is not reflected in the claims, as the claims are presented with urethane-shell or acrylic-shell polymers, and yet further, even if the acrylic-shell option were selected for sake of argument, the claims make no reference to the alleged hyperbranched acrylic-shell core-shell polymer.

The Examiner respectfully disagrees. To the first assertion, Appellant has not provided any discrete evidence to support this statement. Appellant is respectfully reminded that Attorney argument does not replace evidence of record where evidence is necessary, see MPEP 2145(I).
To the second, Iida teaches that solution polymerization in organic solvent and emulsion polymerization in water may be utilized to obtain the particles, see e.g. Iida para [0023]. This is the same as December at column 23, lines 28-32 and, additionally, the same as Appellant in the as-filed specification at paragraph [0059]. Further, it is noted that this is ultimately a product-by-process type argument, and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
To the third, it is once more noted that the feature being argued, the viscosity of the entire composition of Iida, is not the rejection made. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Appellant is arguing as though Iida’s entire coating composition was applied to the coating composition(s) of December. As above, this is not and has not been the rejection made. The December reference is perceived as open to the core-shell particles of Iida, irrespective of the coating layer, as the two references share many nexus points, including purposes (water-borne paint/primer/etc.), materials (specific acrylic monomers), and polymerization methods (solution and/or emulsion). Even were one to allow for sake of argument that the coating of Iida was applied to the coating of December, it is unclear to the Examiner where Appellant obtained the alleged viscosity and solids level of Iida that are allegedly different than the invention claimed. It is noted that Iida makes no reference to viscosity in poise or centipoise nor total solids in the aqueous phase.
To the fourth, Appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., molecular weight and particle dispersion size) are not recited in the rejected claim(s).  Although the claims In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant further argues on pages 13 and 16 that the present invention has a viscosity of about 500 cps at 45% solids in the aqueous phase, with a ‘final’ solids content of 53-60% at spray viscosity, so as to create a film thickness of 25-50 µm in a single coat without sagging. Again, these limitations are not present in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant again asserts on page 13 that the entire top coat composition of Iida applied to December does not meet Applicant’s claims. The Examiner respectfully notes once more that this was not the rejection made and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Appellant argues on pages 14-15 and again on pages 18-19 that paragraph [0011] of Iida teaches that all components of the Iida invention—the hydroxyl-containing resin, the viscosity-regulating agent, and a hydrophobic solvent are necessary to obtain Iida’s inventive reduction in metallic mottling, excellent flip-flop property, and smoothness.
	The Examiner acknowledges that for the best possible outcome, Iida desires all three components, however, “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). In the instant case, while all three major components of Iida form the invention of also teaches selecting the individual components of the hydroxyl-containing resin (that is, the component which forms the core-shell particles) to increase specific properties, such as smoothness via the ratio of polymerizable unsaturated monomer (Iida para [0045]); for the individual monomers to be present in relative amounts to each other for aqueous stability (Iida para [0049]), as well as the appearance and water-resistance of the resulting film (Iida para [0049]); and a hydroxyl value within a specified range which improves water resistance, flip-flop property, and smoothness (Iida para [0050-0052]). Therefore, while Appellant’s statement that the hydroxyl-containing resin (core-shell particles), viscosity-regulating agent, and hydrophobic solvent all contribute to the overall performance is true, Iida still teaches how the monomers, ratios, etc. of the core-shell particles can be utilized to independently influence these properties as well.
	Appellant argues on page 15 that neither of December nor Iida teach a cure within the claimed range of below 60°C. As noted in the rejection above, Appellant does not specify full, partial, or other stepwise cures. Iida teaches partially curing various layers at temperatures as low as 40°C so as to allow a single final curing bake (Iida para [0195-0200]). It is therefore the Examiner’s position that the combination of the December and Iida references does teach an overlapping cure range with ‘below 60°C’.
	Appellant argues on page 15 and again on page 17 that December in view of Iida does not teach or suggest a multi-layer coated substrate where the waterborne curable film-forming composition further comprises an additional water dispersible acrylic polymer (c) as for claims 8 and 16, and where (c) is used as a grind vehicle for the pigment as for claims 9 and 17. 
The Examiner respectfully disagrees. As in the above rejection, December explicitly teaches an additional aqueous acrylic polymer dispersion formed from monomers including hydroxyethyl December column 23, lines 28-51), methyl (meth)acrylate, butyl (meth)acrylate (December column 24, lines 25-33), styrene (December column 24, lines 49-52), acrylic acid (December column 23, lines 59-61), and a reaction product of acrylic acid and a glycidyl ester, such as ethylene glycol di(meth)acrylate (December column 14, lines 29-31; column 24, lines 39-44). Further the recitation of ‘is used as’ a grind vehicle present in claims 9 and 17 is intended use of the already-present additional acrylic water-dispersible polymer and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim, see MPEP 707.07(f). In the instant case, the additional component claimed (a dispersible acrylic polymer) is the same as an additional component in the primary reference December, and would therefore be expected to be fully capable of acting as a ‘grind vehicle.’
	Appellant asserts on pages 17-19 that the claimed composition, the same as in claims 1, 2, and 10 may now be either of a primer or a sealer, and maintains the arguments for claims 1, 2, and 10. Appellant acknowledges that December teaches that the same compositions may be utilized as any one or more of a primer, sealer, basecoat, and/or topcoat on page 18. Appellant then argues that one of ordinary skill would not be motivated or able to include particles in the in a sealer or primer layer of December, because Iida is concerned with top coat appearance.
	The Examiner respectfully disagrees for at least the reasons set forth above.
Appellant provides a summary of the rejection over December in view of Iida, in further view of Keoshkerian, and as evidenced by Hirose on pages 19-20, with arguments appearing to resume at the bottom of page 20.

	The Examiner respectfully finds these arguments unpersuasive for at least the reasons set forth above.
	Appellant argues on pages 20-21 and again on pages 22-23 that the Examiner’s connection of Keoshkerian to December/Iida via Hirose is unreasonable as toner is distinct from inkjet ink, and therefore Hirose is inappropriate as a linking reference.
	The Examiner respectfully disagrees. As noted by Appellant on page 20, Hirose teaches that “[w]ater-borne polymer emulsions are an important class of materials in the paint and ink industry” and specifically that “[w]ater-borne acrylic resins and polyureurethanes have been applied widely as binders for paints and inks.” While Keoshkerian chooses to use the more specific term ‘toner’ for their ink, it is still formed as a water-dispersed core-shell polymer with pigments (Keoshkerian col. 10-40), similar those of December and Iida. Additionally, Keoshkerian recognizes that core-shell polymers may have applications in many diverse fields, including references to aqueous herbicidal’s which utilize core-shell morphology (Keoshkerian col. 6, lines 45-63). Therefore, the Examiner continues to believe that the core teachings of Keoshkierian, i.e. a urethane-shell acrylic-core polymer so that the materials in the core do not leech, thus preventing undesirable agglomeration of the particles (Keoshkierian col. 1, lines 28-32), are applicable to the combination of December and Iida, as set forth in the rejection above.
	Appellant argues on page 21 and again on pages 23-24, that the arguments presented against the December and Iida references are particularly relevant, again reiterating that Iida teaches core-shell particles in a metallic base coat.
	The Examiner respectfully disagrees for the reasons set forth above. 

The Examiner respectfully disagrees. As above for Iida, “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).” In the instant case, Keoshkerian teaches a distinct benefit to encapsulating an acrylic core with a urethane shell, such that the materials in the core do not leech, thus preventing undesirable agglomeration of the particles (Keoshkerian col. 1, lines 28-32).
Appellant provides a summary of the rejection of claim 14 on pages 21-22, with arguments appearing to resume at the bottom of page 22.
Appellant argues on pages 19-24 that the arguments applied to independent claims 1 and 10 are particularly relevant to claims 4 and 14. The Examiner notes that the arguments for independent claims 1 and 10 are specifically drawn to the option (ii) embodiment of an acrylic core-acrylic shell polymer as opposed to the positively claimed option (i) embodiment of claims 4 and 14, which is an acrylic core-urethane shell polymer.



Respectfully submitted,
 /LAURA B FIGG/ Examiner, Art Unit 1781                                                                                                                                                                                                       4/16/21

Conferees:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                         

                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.